DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 10-18, and 23-25) in the reply filed on 18 April 2022 is acknowledged.
Claims 6-9, 19-22, and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 April 2022.
	Claims 1-5, 10-18, and 23-25 are under current examination.

Specification
The disclosure is objected to because of the following informalities: paragraph [00054] should be deleted since no color drawings have been filed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the citrate or phosphate buffer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciolkowski et al. (US 2009/0239836 A1; published 24 September 2009) in view of Horn (US 2014/0378401 A1; published 25 December 2014).
	Ciolkowski et al. discloses an ophthalmic composition that includes a non-ionic oxygen-containing polymer and a surfactant and may include a drug (abstract) wherein a surfactant may be polysorbate 80 (paragraph [0043]) wherein a concentration of surfactant may be about 0.001-5 wt% (paragraph [0047]) wherein the nonionic oxygen-containing polymer may be poloxamer (paragraph [0040]) such as poloxamer 188 and poloxamer 407 (paragraph [0097]; Example 9) wherein the amount of a non-ionic oxygen-containing polymer therein may be about 0.1-25 wt% (paragraph [0041]); wherein the composition may include PEG-35 castor oil (i.e., polyoxyl 35 castor oil) (paragraphs [0099], [0102]; Examples 10, 12) wherein a solubility-enhancing agent therein may be beta-cyclodextrin (paragraphs [0063], [0065]) wherein a viscosity-adjusting agent therein may be hydroxypropylmethyl cellulose (paragraph [0062]) wherein the nonionic oxygen-containing polymer may be PEG-400 (paragraph [0038]) wherein a tonicity-adjusting agent therein may be sodium chloride, mannitol, or magnesium chloride in amounts of about 0.01-3 wt% to provide osmolality of about 200-400 milliosmoles (paragraph [0048]) wherein the composition can include preservative such as benzalkonium chloride in amounts of about 0.001-2 wt% (paragraphs [0063]-[0064]) wherein the composition can include buffer such as phosphate buffer (paragraphs [0063], [0066]) wherein the composition may have a pH of about 4-8 (paragraph [0068]) wherein permeation through the cornea is desirable for drug delivery (paragraph [0004]).
	Although Ciolkowski et al. does not disclose an exemplary formulation having all constituents and concentrations and pH as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ciolkowski et al. as discussed above and to make the composition of Ciolkowski et al. having all constituents and concentrations and pH as discussed above, with a reasonable expectation of success.
	Regarding the claimed poloxamer 407, poloxamer 188, and PEG-400, Ciolkowski et al. discloses all as nonionic oxygen-containing polymers (i.e., equivalents known for the same purpose), and it is prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I).
Regarding the claimed mannitol, magnesium chloride, and sodium chloride, Ciolkowski et al. discloses all as tonicity adjusting agents (i.e., equivalents known for the same purpose), and it is prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I).
Although Ciolkowski et al. discloses beta-cyclodextrin as a solubility enhancing agent, Ciolkowski et al. does not disclose hydroxypropyl gamma cyclodextrin as claimed.
	Horn discloses ophthalmic drug delivery formulations (title) wherein cyclodextrins enhance corneal permeation (paragraph [0250]) wherein cyclodextrins include hydroxypropyl-γ-cyclodextrin (paragraph [0102]) wherein polyoxyl 35 castor oil is a nonionic surfactant (paragraph [0033]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ciolkowski et al. and Horn by adding hydroxypropyl-γ-cyclodextrin (i.e., hydroxypropyl gamma cyclodextrin) as suggested by Horn to the composition of Ciolkowski et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enhance corneal permeability as suggested by Horn given that Ciolkowski et al. suggests the desirability of permeation through the cornea for drug delivery and given that Ciolkowski et al. teaches that a cyclodextrin is suitable for inclusion in the composition of Ciolkowski et al.
	Regarding claim 2, Ciolkowski et al. discloses that the composition can include preservative, which means that inclusion of preservative is optional therein, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the composition of Ciolkowski et al. in view of Horn as discussed above without preservative therein, with a reasonable expectation of success, given that inclusion of preservative is optional per Ciolkowski et al.

Claims 1-5, 10-18, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciolkowski et al. in view of Horn as applied to claims 1-5 above, and further in view of Matsumura et al. (US 2013/0102977 A1; published 25 April 2013).
	Ciolkowski et al. and Horn are relied upon as discussed above.
Ciolkowski et al. and Horn do not disclose potassium sorbate as in claims 10-18 and 23-25.
Matsumura et al. discloses an ophthalmic composition (title) that may contain a drug (paragraphs [0062]-[0071]) wherein suitable preservatives therein include benzalkonium chloride and potassium sorbate (paragraph [0078]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ciolkowski et al., Horn, and Matsumura et al. by substituting the potassium sorbate of Matsumura et al. for the benzalkonium chloride in the composition of Ciolkowski et al. in view of Horn as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because both benzalkonium chloride and potassium sorbate are known preservatives used in ophthalmic compositions (i.e., equivalents known for the same purpose) as disclosed by Matsumura et al., and it is prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).
The composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above results in a concentration of polysorbate 80 of about 0.001-5 wt%, which overlaps the claimed ranges of about 0.5-1.5 wt%, about 0.5-1 wt%, and about 0.7 wt%, and a prima facie case of obviousness exists wherein prior art and claimed ranges overlap per MPEP 2144.05(I).
The composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above results in concentrations of poloxamer 407 and 188 and PEG 400 of about 0.1-25 wt%, which overlaps the claimed ranges of about 0.5-1.5 wt%, about 0.5-1 wt%, and about 0.7 wt%, for poloxamer 407; about 0.1-0.5 wt%, about 0.1-0.2 wt%, and about 0.14 wt%, for poloxamer 188; and about 0.1-1 wt%, about 0.2-1 wt%, and about 0.7 wt%, for PEG 400; and a prima facie case of obviousness exists wherein prior art and claimed ranges overlap per MPEP 2144.05(I).
The composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above results in concentrations of mannitol, magnesium chloride, and sodium chloride of about 0.01-3 wt%, which overlaps the claimed ranges of about 0.25-1 wt%, about 0.25-0.75 wt%, and about 0.53 wt%, for mannitol; about 0.005-0.15 wt%, about 0.01-0.1 wt%, and about 0.01-0.07 wt%, for magnesium chloride; and about 0.25-1 wt%, about 0.25-0.75 wt%, and about 0.55 wt%, for sodium chloride; and a prima facie case of obviousness exists wherein prior art and claimed ranges overlap per MPEP 2144.05(I).
The composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above results in a concentration of potassium sorbate of about 0.001-2 wt%, which overlaps the claimed ranges of about 0.05-0.15 wt%, about 0.1-0.15 wt%, and about 0.1-0.12 wt%, and a prima facie case of obviousness exists wherein prior art and claimed ranges overlap per MPEP 2144.05(I).
The composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above results in a pH of about 4-8, which overlaps the claimed ranges of about 5-8 and about 6-7, and a prima facie case of obviousness exists wherein prior art and claimed ranges overlap per MPEP 2144.05(I).
The composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above results in an osmolality of about 200-400 milliosmoles, which overlaps the claimed ranges of osmolarity about 200-400 milliosmoles and about 250-350 milliosmoles (given that a basis of weight or volume is not claimed and thus osmolarity equals osmolality), and a prima facie case of obviousness exists wherein prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed concentration of polyoxyl 35 castor oil, since polyoxyl 35 castor oil is a surfactant as disclosed by Horn, and given that Ciolkowski et al. teaches use of a surfactant concentration of about 0.001-5 wt%, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow such suggestions of Ciolkowski et al. and Horn and to make the composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above with about 0.001-5 wt% polyoxyl 35 castor oil, with a reasonable expectation of success, which overlaps the claimed ranges of polyoxyl 35 castor oil of about 0.15-0.25 wt%, about 0.15-0.2 wt%, and about 0.18 wt%, and a prima facie case of obviousness exists wherein prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed concentration of hydroxypropyl gamma cyclodextrin, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize corneal permeation of the composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above by varying the concentration of hydroxypropyl gamma cyclodextrin therein through routine experimentation per MPEP 2144.05(II), given that Horn teaches that hydroxypropyl gamma cyclodextrin enhances corneal permeation (i.e., is a known result-effective variable).
Regarding the claimed concentration of hydroxypropylmethylcellulose, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize viscosity of the composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above by varying the concentration of hydroxypropylmethylcellulose therein through routine experimentation per MPEP 2144.05(II), given that Horn teaches that hydroxypropylmethylcellulose is a viscosity adjusting agent (i.e., is a known result-effective variable).
Regarding claims 12-13 and 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize buffering capacity of the composition of Ciolkowski et al. in view of Horn and Matsumura et al. as discussed above by varying the concentration of phosphate buffer therein through routine experimentation per MPEP 2144.05(II), given that Ciolkowski et al. teaches that phosphate buffer can be used as a buffer (i.e., is a known result-effective variable).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617